Citation Nr: 0932592	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1971.  He served in Vietnam from February 1971 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.

The Board remanded this claim in April 2007.

The Board is aware that in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the United States Court of Appeals for Veterans 
Claims held that VA should consider alternative diagnoses 
within the scope of the filed claim.  Here, however, while 
the appellant has been diagnosed with psychiatric disorders 
other than posttraumatic stress disorder, unlike the 
appellant and the evidence in Clemons, neither the Veteran 
nor the evidence has ever suggested that another psychiatric 
disorder was incurred or aggravated in-service.  As such, the 
Board finds that the holding in Clemons is not pertinent to 
this claim.
  

FINDINGS OF FACT

The Veteran's claimed stressors are not verified, and hence, 
there is no diagnosis of posttraumatic stress disorder based 
on independently verifiable evidence.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred or aggravated 
by active duty service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in May 2007 
correspondence of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. The claim was readjudicated in a July 2009 
supplemental statement of the case.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Because appellant has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists. Hence, the claim is ready 
for adjudication.

The Board has reviewed the evidence in the Veteran's claims 
files to include his written contentions, statements from his 
brother, service personnel and medical treatment records, 
private and VA medical records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  



Background

There are no service treatment records pertaining to any 
complaints, findings or diagnoses of an acquired psychiatric 
disorder to include PTSD. The Veteran's August 1965 
enlistment examination as well as his June 1971 separation 
examination is silent for PTSD.

In a December 1997 VA Medical Center psychological evaluation 
it was noted that the Veteran drank up to a pint and a half 
of vodka daily as well as an occasional beer.  The appellant 
reported being depressed about the lack of sunshine.  The 
diagnoses were rule out seasonal affective disorder, and 
alcohol abuse.

In a May 2001 VA Medical Center entry it was noted that the 
Veteran was drinking up to three pints of vodka daily. He 
reportedly had been detoxified earlier that month, and 
admitted to the VA domiciliary.  

In a December 2001 VA clinical note it was recorded that the 
appellant was drinking a pint of vodka daily.  The diagnoses 
were alcohol addiction, PTSD, and major depression.  A 
psychosis was not diagnosed.

The Veteran filed a claim of entitlement to service 
connection for PTSD in July 2002.

At a December 2002 VA PTSD examination it was noted that 
while the records revealed that the Veteran served in Vietnam 
between February and May 1971, the appellant was reporting 
that he served in Vietnam from August 1968 to May 1971.  The 
records reveal that he served as an ammunition supply 
technician with the Third Marines near Danang.  He reported 
being exposed to rocket and mortar attacks.  He further 
reported setting up ambushes at night to try and trap Viet 
Cong who were trying to come into the compound and blow it up 
or to steal ammunition.  In addition he reported going out on 
spotter helicopters to run security patrols.  He left Vietnam 
after only three months as his enlistment expired.  

The examiner noted that as far as he could gather the 
Veteran's first psychiatric treatment was in May 2001 when he 
was admitted to the domiciliary/Center for Treatment of 
Addictive Disorders at the Highland Drive VA Medical Center.  
He had previously been detoxified at the VA Medical Center in 
Mill Creek, and also rehabilitated at the Martinsburg VA 
Medical Center.  All of his contacts through VA from 1997 to 
2001 indicated problems with depression and alcohol 
dependence.  There was been no mention whatsoever of PTSD or 
anything remotely related to PTSD.  Subsequent to discharge 
from Highland Drive he began treatment at the VA Erie 
Behavioral Health Center where he was seen three to four 
times before relapsing and using alcohol again. He has not 
been involved in any psychiatric treatment, and was not 
taking psychiatric medications.  He reportedly began drinking 
at 17 prior to service, and reportedly rank upwards of three 
pints of vodka daily.  The examiner opined that the 
appellant's current report of drinking only three or four 
drinks per day was a gross underestimate of "what he is in 
fact ingesting."  

Following a mental status examination the Veteran was 
diagnosed with a major depressive disorder, secondary to 
alcohol dependence; alcohol dependence; and rule out 
substance abuse induced dementia.  The examiner opined that 
there was insufficient evidence to justify a diagnosis of 
PTSD, both with regard to the presence of verifiable 
stressors, and with respect to the symptoms pattern reported.  

The Board remanded this claim in April 2007 in part to allow 
the Veteran another opportunity to submit any information 
necessary to research and confirm any of his alleged 
stressors, and if confirmed to offer him another VA 
examination.  

In July 2007 the Veteran submitted a stressor statement in 
which he reported several vague incidents.  These included an 
assertion that Da Nang was being attacked as he landed, and 
that his naïveté caused him to do things that other Marines 
thought were "stupid" (e.g. standing up in a moving truck).  
He also claimed that he heading up security details, 
patrolled the wire, set up ambushes, found blood and drag 
trails near ambush sites, was fired upon by a Viet Cong, and 
that he slit the throat of an enemy soldier.  

In February 2008, the RO sent a letter to the Marine Corps in 
an attempt to verify the Veteran's stressors.  The Marine 
Corps referred the RO to the National Archives in College 
Park, Maryland.  In November 2008, the Archives sent the RO a 
copy of the Marine Corps unit chronologies report which 
covered the period of the Veterans Vietnam service.  These 
reports from Headquarters, Supply Battalion, First Forces 
Service Regiment reported that from February 1971 to June 
1971 that there were no significant operations conducted 
against the enemy, no casualties were sustained by the unit, 
and no casualties were inflicted on the enemy. 

The file also contains a July 2007 letter from a VA physician 
noting that the Veteran was being treated by VA Medical 
Center Pittsburgh, and that he had an extensive history of 
several psychiatric diagnoses including major depressive 
disorder, and PTSD.  

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). The absence of any one element 
will result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Establishing service connection for posttraumatic stress 
disorder requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in- service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994) (DSM-IV).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If, however, the Veteran did not serve in combat, which is 
the case here, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
Veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an 
opinion by a medical health professional based on post-
service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

The April 2007 remand directed that the Veteran's submit any 
evidence which would assist VA in verifying or confirm any of 
the alleged stressors.

The Veteran, however, failed to submit any verifiable 
stressor information.  The evidence shows that he was an 
ammunition supply technician in Danang for a period of three 
months.  He alleges coming under fire while landing in 
Danang, and engaging the enemy while patrolling his 
perimeter.  Unfortunately, he reported no specifics or dates.  
Despite the lack of specifics, VA attempted to verify these 
events to no avail.  Indeed, the appellant's unit reported 
that from February to June 1971 there were no significant 
operations conducted against the enemy, no casualties were 
sustained by the unit, and no casualties were inflicted on 
the enemy.

In light of the above findings, and the lack of any evidence 
independently corroborating any of the claimed in-service 
stressors, the Board is constrained to find the preponderance 
of the evidence is against the claim.  38 C.F.R. §§ 3.303, 
3.304(f).  

The benefit sought on appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


